DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2013/0049495) in view of Hotori et al. (US 2019/0043061).
Regarding claim 1, Matsuo teaches an integrated apparatus of water-cooled motor and driver, comprising:
a motor housing (10, 11), comprising:
a motor-housing inner wall (11) surrounding and receiving a motor assembly (3);
a motor-housing outer wall (10) surrounding the motor-housing inner wall (11), wherein the exterior of the motor-housing outer wall (10) has a first connecting surface (46);

    PNG
    media_image1.png
    281
    420
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    612
    539
    media_image2.png
    Greyscale

a heat-dissipation flow channel (37), wherein one end (39) of the heat- dissipation flow channel (37) is connected to the inlet (15), the end of the heat- dissipation flow channel (37) contacts and is received between the motor-housing inner wall (11) and the motor-housing outer wall (10; FIG 7); and
an outlet (16) connected to the other end of the heat-dissipation flow channel (37) and disposed on the motor-housing outer wall (10); and

    PNG
    media_image3.png
    655
    569
    media_image3.png
    Greyscale

a driver housing (23) receiving a driver assembly (2), wherein the exterior of the driver housing (23) has a second connecting surface (42) connected with and bonded to the first connecting surface (46) of the motor-housing outer wall (10; FIG 8), 
a seal ring (O-ring) extending form the motor housing (10; housing motor unit 3) to the driver housing (23; housing inverter unit 2; [0052]),

    PNG
    media_image4.png
    392
    614
    media_image4.png
    Greyscale

wherein the heat-dissipation flow channel (37) further comprises a cooling section (38) arranged corresponding to the first connecting surface (FIG 7).

    PNG
    media_image5.png
    439
    420
    media_image5.png
    Greyscale

	Matsuo fails to teach the seal ring penetrating the first connecting surface.
	Hotori discloses the seal ring (82) penetrating the first connecting surface (62c).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Matsuo to incorporate Hotori’s teaching 
Regarding claim 2/1, Matsuo in view of Hitori was discussed above in claim 1. Matsu further teaches wherein both of the first connecting surface (46) and the second connecting 3surface (42) are planar (FIG 6), and the cooling section (38) of the heat-dissipation flow channel (37) is 4windingly arranged corresponding to the first connecting surface (FIG 7).
Regarding claim 3/1, Matsuo in view of Hitori was discussed above in claim 1. Matsu further teaches wherein the second connecting surface (42) is planar, the cooling section (38) of the heat-dissipation flow channel (37) is windingly arranged corresponding to the first connecting surface (46), and a portion of the cooling section (38) of the heat-dissipation flow 5channel (37) overlaps with the first connecting surface (46).
Regarding claim 5/1, Matsuo in view of Hitori was discussed above in claim 1. Matsu further teaches comprising a thermal-conductive material (43) disposed between the first 3connecting surface (46) and the second connecting surface (42).
Regarding claim 7/1, Matsuo in view of Hitori was discussed above in claim 1. Matsu further teaches wherein a cooling liquid (44) circulates in the heat-dissipation flow channel (37).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2013/0049495) in view of Hotori et al. (US 2019/0043061) as applied to claim 1 above, and further in view of Soma et al. (US 2013/0241327).
Regarding claim 6/1, Matsuo in view of Hitori was discussed above in claim 1. Matsuo fails to teach comprising a top portion, wherein the top portion is disposed on and 3covers the motor-housing inner wall and the motor-housing outer wall, the top portion 4surrounds and receives an electrical connector, and the electrical connector is 5electrically connected to the motor assembly and the driver assembly.
Soma teaches comprising a top portion (12), wherein the top portion (12) is disposed on and 3covers the motor-housing outer wall (11), the top portion (12) 4surrounds and receives an electrical connector (64), and the electrical connector (64) is 5electrically connected to the motor assembly (3) and the driver assembly (5).
While Soma does not specify a motor-housing inner wall, when combined with Matsuo, the cover (12) of Soma will also cover the inner wall.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Matsuo in view of Hitori to incorporate Soma’s teaching comprising a top portion, wherein the top portion is disposed on and 3covers the motor-housing inner wall and the motor-housing outer wall, the top portion 4surrounds and receives an electrical connector, and the electrical connector is 5electrically connected to the motor assembly and the driver assembly, for the advantages of storing the coil switching element with the motor for a more compact design.

Allowable Subject Matter
Claims 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance:


    PNG
    media_image6.png
    582
    590
    media_image6.png
    Greyscale


	Claims 9-12 are allowable for depending upon claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834